Case 1:18-cv-05650-FB-RER Document 88 Filed 02/12/20 Page 1 of 2 PageID #: 735



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                            X



IN RE- CIVIL CASES                                         REASSIGNMENT ORDER




    Effective immediately,the Clerk of Court is requested to reassign the following cases-

CV06-1329
CV14-0188
CV14-1142
CV15-1046
CV15-6236
CY15-6237
CV15-6238
CV16-0420
CV 16-3300
CV16-3330
CV16-3465
CV16-3500
CV17-0785
CV17-I015
CV17-5142
CV17-5357
CV 17-5736
CVl7-6356
CV 18-0983
CVl8-1312
CV18-1446
CVl8-4203
CVl8-4333
CVl8-4405
CV18-4459
CVl8-4655
CV18-4823
CVl8-4834
CVl8-4934
CVl8-4958
CVl8-5090
CVl8-5109
Case 1:18-cv-05650-FB-RER Document 88 Filed 02/12/20 Page 2 of 2 PageID #: 736




CVl8-5214
CV18-5448
CVl8-5486
CVl8-5614
CVl8-5650
CVl8-5663
CV18-5719
CV18-5843
CV19-1095
CV19-1557
CVl9-1734
CV19-1780
CV19-1809
CVl9-1855
CV19-1909
CV19-1974
CVl9-2000
CV19-2078
CVl9-2095
CV19-2521
CV19-2533
CV19-2653
CVl9-5152
CV19-6773
CV03-1508
CV09-1484
CV14-4090
CVl5-2910
CV18-0163
CVl8-5838
CVl8-7048


I recuse myselfin each ofthe above cases.


                                            SO ORDERED




                                            'JACKB. WEINSTEIN
                                             SR. UNITED STATES DISTRICT JUDGE

DATED: mmOlQ
